OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, and the order of the Appellate Term reinstated, for the reasons stated in the memorandum opinión of the latter court. There is no sufficient basis in the record in this case, submitted pursuant to the provisions of CPLR 3222, to conclude that the reinstatement of the landlord to membership in the Rent Stabilization Association had retroactive effect.
*652Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order reversed, with costs, and the order of the Appellate Term reinstated in a memorandum.